DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.  This is in response to the amendment frilled on 30 June 2021.
2.  Claims 1, 2, 4, 6-9, 11, 13-16, 18 and 20 are pending in the application.
3.  Claims 1, 2, 4, 6-9, 11, 13-16, 18 and 20 have been allowed.
4.  Claims 3, 5, 10, 12, 17 and 19 have been cancelled.
Allowable Subject Matter
5.  Claims 1, 2, 4, 6-9, 11, 13-16, 18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The applicant’s arguments filed on 30 June 2021 have been deemed persuasive.  Specifically the prior art does not disclose, teach or fairly suggest the limitations of “encrypt the data using a first encryption key, wherein the first encryption key is shared with other devices”, “anonymize the data in accordance with the set of anonymization rules using a second encryption key, wherein the second encryption key is not shared with other devices” and “encrypt the anonymized data using the first encryption key”, as recited in independent claims 1, 8 and 15.
Any claims not directly addressed are allowed on the virtue of their dependency.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Relevant Prior Art
6.  The following references have been considered relevant by the examiner:
A.  Mohammady et al US 2019/0372941 A1 directed to wireless communications, and in particular, to partition-based prefix preserving anonymization for network data [0001].
B.  Shin et al US 2019/0149523 A1 directed to providing an anonymous communication system which ensures anonymity, with which a user can be identified if necessary, and which has a high degree of social credibility [abstract].
C.  Andersson US 2018/0139184 A1 directed to generating data for use in cryptography or secure modulation [abstract].
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARAVIND K MOORTHY whose telephone number is (571)272-3793.  The examiner can normally be reached on M-F 7:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARAVIND K MOORTHY/Primary Examiner, Art Unit 2492